Case: 20-61181     Document: 00516358972          Page: 1    Date Filed: 06/15/2022




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                   June 15, 2022
                                   No. 20-61181                   Lyle W. Cayce
                                                                       Clerk

   Hortencia Velazquez Adame; Everardo Perez
   Velazquez; Luis Aldeir Perez Velazquez; Arileny Perez
   Velazquez,

                                                                        Petitioners,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                      Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A208 925 454
                              BIA No. A208 925 455
                              BIA No. A208 925 456
                              BIA No. A208 925 457


   Before Jones, Stewart, and Duncan, Circuit Judges.
   Per Curiam:*




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-61181       Document: 00516358972             Page: 2      Date Filed: 06/15/2022

                                        No. 20-61181


           Hortencia Velazquez Adame, a native and citizen of Mexico, petitions
   for review of an order by the Board of Immigration Appeals (BIA) dismissing
   her appeal from the denial of her application for asylum, withholding of
   removal, and protection under the Convention Against Torture (CAT). 1
           We review the BIA’s decision and consider the immigration judge’s
   decision only to the extent it influenced the BIA. Singh v. Sessions, 880 F.3d
   220, 224 (5th Cir. 2018). Factual findings are reviewed for substantial
   evidence and legal determinations are reviewed de novo. Lopez-Gomez v.
   Ashcroft, 263 F.3d 442, 444 (5th Cir. 2001).
           Because Velazquez Adame failed to exhaust her claims concerning the
   validity of her notice to appear and her membership in a particular social
   group (PSG) consisting of those who have cooperated with law enforcement
   officials we lack jurisdiction to consider them. See Flores-Abarca v. Barr, 937
   F.3d 473, 477-78 (5th Cir. 2019); Roy v. Ashcroft, 389 F.3d 132, 137 (5th Cir.
   2004). She identifies no error in the BIA’s determination that she was
   ineligible for asylum or withholding of relief because she failed to show
   membership in a cognizable PSG. See Orellana-Monson v. Holder, 685 F.3d
   511, 518 (5th Cir. 2012). Finally, because her argument concerning her CAT
   claim is speculative, she has not shown that substantial evidence compels a
   conclusion contrary to that of the BIA on this issue. See Morales v. Sessions,
   860 F.3d 812, 818 (5th Cir. 2017); Chen v. Gonzales, 470 F.3d 1131, 1134 (5th
   Cir. 2006). The petition for review is DENIED in part and DISMISSED
   in part.




           1
            Hortencia Velazquez Adame is the lead applicant, and the other three derivative
   applicants are her children.




                                              2